 Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 1 of 12 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 Karmiec Murray, individually and on behalf of all others
 similarly situated,                                                    Case No.
                                       Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 CAPIO PARTNERS, LLC
 CF MEDICAL LLC
 and JOHN DOES 1-25,
                                       Defendants.


       Plaintiff Karmiec Murray (hereinafter, “Plaintiff”), an Florida resident, brings this Class

Action Complaint by and through her attorneys, Zeig Law firm, LLC, against Defendant Capio

Partners, LLC (hereinafter “Defendant Capio”) and Defendant CF Medical, LLC (hereinafter

Defendant “CF”), individually and on behalf of a class of all others similarly situated, pursuant to

Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s

counsel, except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's

personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“The FDCPA” or “The

   Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair

   debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress

   was concerned that "abusive debt collection practices contribute to the number of personal

                                                                                                    1
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 2 of 12 PageID 2



  bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

  Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

  "'the effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the state law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) as this is

  the defendant’s primary place is business.

     5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to the claim occurred.

                                     NATURE OF THE ACTION

     6.      Plaintiff brings this class action on behalf of a class of Florida consumers under §

  1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA"), and

     7.      Plaintiff is seeking damages and declaratory relief.
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 3 of 12 PageID 3




                                              PARTIES

     8.      Plaintiff is a resident of the State of Florida, County of Polk, residing at 514 W

  Valenica Street, Lakeland, FL 33805.

     9.      Defendant Capio is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 2222 Texoma Pkwy, Suite 150, Sherman

  TX 75090 and can be served upon their registered agent, C T Corporation System at 1200 South

  Pine Island Road, Plantation, FL 33324.

     10.     Defendant CF is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

  and used in the FDCPA with an address at 4730 South FT Apache Rd, Ste 300, Las Vegas, NV

  89147-7947 and can be served upon their registered agent, C T Corporation System at 1200

  South Pine Island Road, Plantation, FL 33324.

     11.     Upon information and belief, Defendants Capio and CF are companies that use the

  mail, telephone, and facsimile and regularly engage in business the principal purpose of which

  is to attempt to collect debts alleged to be due another.

     12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

     13.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     14.     The Class consists of:

             a. all individuals with addresses in the State of Florida;
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 4 of 12 PageID 4



              b. to whom Defendant Capio sent a collection letter attempting to collect a

                 consumer debt;

              c. on behalf of Defendant CF;

              d. which letter offered settlement of the debt in less than 30 days from the date of

                 the letter, overshadowing the Plaintiff’s rights under the “G-Notice”;

              e. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     15.      The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     17.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibits A, violate 15 U.S.C. §§ l692e, 1692g and 1692f.

     18.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 5 of 12 PageID 5



  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     19.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants' written communications to consumers, in the forms

                 attached as Exhibit A violate 15 § l692e and §1692f and § 1692g.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 6 of 12 PageID 6



              e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     20.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     21.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     22.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     23.      Some time prior to April 24, 2019, an obligation was allegedly incurred to Florida

  Hospital.

     24.      The Florida Hospital obligation arose out of transactions, whose purpose were

  primarily for personal, family or household purposes, specifically medical services.

     25.      The alleged Florida Hospital obligation is a "debt" as defined by 15 U.S.C.§

  1692a(5).
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 7 of 12 PageID 7



     26.       Florida Hospital is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

     27.       Florida Hospital or Defendant CF the purported subsequent owner of the Florida

  Hospital debt contracted with the Defendant Capio to collect the alleged debt.

     28.       Defendants collect and attempt to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.



                                Violation – April 24, 2019 Collection Letter

     29.       On or about April 24, 2019, Defendant Capio sent Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt owed to Defendant CF. See a true and correct copy of the

  Letter attached as Exhibit A.

     30.       The collection letter offers Plaintiff discounted settlement options if she makes

  payment by May 9, 2019 less than 30 days after the letter was sent.

     31.       When a debt collector solicits payment from a consumer, it must, within five days of

  an initial communication, provide the consumer with a written validation notice which must

  include the following information:

           (1) the amount of the debt;

           (2) the name of the creditor to whom the debt is owed;

           (3) a statement that unless the consumer, within thirty days after receipt of the notice,

     disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

     by the debt collector;

           (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

     day period that the debt, or any portion thereof, is disputed, the debt collector will obtain
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 8 of 12 PageID 8



      verification of the debt or a copy of the judgment against the consumer and a copy of such

      verification or judgment will be mailed to the consumer by the debt collector; and

            (5) a statement that, upon the consumer's written request within the thirty-day period, the

      debt collector will provide the consumer with the name and address of the original creditor,

      if different from the current creditor. 15 U.S.C. § 1692g(a).

This is known as the “G Notice.”

      32.      While the April 24, 2019 letter contains the requisite “G-Notice,” it is completely

   overshadowed by the earlier offers of settlement in the letter.

      33.      Specifically, the letter allows Plaintiff less than 30 days to make a payment to receive

   the settlement offer which overshadows the fact that Plaintiff has thirty (30) days from the date

   of receipt of the letter to dispute and receive validation of the debt pursuant to the “G Notice.”

      34.      Although a collection letter may track the statutory language, “the collector

   nonetheless violates the Act if it conveys that information in a confusing or contradictory fashion

   so as to cloud the required message with uncertainty.” Russel v. EQUIFAX A.R.S., 74 F.3d 30,

   35 (2d Cir. 1996).

      35.      Requiring payment to accept a settlement plan in the same letter with the “G Notice”

   is confusing because the least sophisticated consumer would believe she had less than a month

   to receive the discounted settlement offers, which overshadows her right to validate or dispute

   the debt under the Fair Debt Collection Practices Act.

      36.      By limiting the time to accept settlement before the 30-day dispute period ends, the

   consumer is left with a choice to either pay and accept the settlement before it’s too late or to

   dispute and possibly lose the settlement opportunity.
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 9 of 12 PageID 9



     37.     Therefore, the consumer can easily be coerced into paying immediately to avoid the

  risk of losing the offer rather than actually dispute the debt. Therefore Defendant’s letter directly

  affects the consumer’s right to dispute within 30 days and despite Defendant’s assurance that

  the settlement offer does not affect the consumer’s 30-day right to dispute, nevertheless, the

  pressure to quickly accept settlement would directly affect the consumer’s 30-day right to

  dispute.

     38.     Plaintiff sustained an imminent risk of harm in that she was provided with false

  information about the alleged debt which prevented her from making reasonable decisions about

  whether to pay the debt.

     39.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.



                              COUNT I
   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                            §1692e et seq.

     40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     41.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     42.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     43.     Defendant violated said section by:

             a. Making a false and misleading representation in violation of §1692e(10).
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 10 of 12 PageID 10



      44.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                  COUNT II
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692f et seq.

      45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      47.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

      48.     Defendant violated this section by unfairly offering a settlement plan to Plaintiff

   which was only available for a period of time which was less than the thirty day validation and

   dispute period provided to consumers under the FDCPA.

      49.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 COUNT III
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692g et seq.

      50.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 11 of 12 PageID 11



       51.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       52.     Pursuant to 15 U.S.C. §1692g, any collection activities and communication during

   the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer’s

   right to dispute the debt or request the name and address of the original creditor.

       53.     Defendant violated this section by unfairly offering a settlement plan to Plaintiff

   which was available for less than thirty (30) days during the thirty day validation and dispute

   period provided by the FDCPA.

       54.     The settlement offer which required the consumer to accept before the 30 day dispute

   period expired overshadowed Plaintiff’s right to dispute the debt during the entire 30 day

   window.

       55.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                     DEMAND FOR TRIAL BY JURY


       56.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Karmeic Murray, individually and on behalf of all others

   similarly situated demands judgment from Defendant Capio and Defendant CF as follows:
Case 8:20-cv-00218-CEH-CPT Document 1 Filed 01/28/20 Page 12 of 12 PageID 12



      1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Justin Zeig, esq. as Class Counsel;

      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


Dated: January 28, 2020                                      ZEIG LAW FIRM, LLC
                                                             /s/ Justin Zeig
                                                             Justin Zeig, Esq.
                                                             FL Bar No. 112306
                                                             3475 Sheridan Street, Suite 310
                                                             Hollywood, FL 33021
                                                             Telephone: 754-217-3084
                                                             Fax: 954-272-7807
                                                             justin@zeiglawfirm.com
                                                             Attorneys for Plaintiff
